Case: 14-10692   Document: 00513108325   Page: 1   Date Filed: 07/08/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                              No. 14-10692
                            Summary Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 8, 2015
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

JAVIER LARA,

                                         Defendant-Appellant

Cons. w/ No. 14-10986

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JAVIER SANTANA LARA, also known as Javier Pichard Lara,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                           USDC No. 1:13-CR-70-1
                           USDC No. 1:14-CR-22-1
     Case: 14-10692      Document: 00513108325         Page: 2    Date Filed: 07/08/2015


                                     No. 14-10692
                                   c/w No. 14-10986

Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Javier Lara has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lara has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review.      Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2